On the trial of the case before the jury, the plaintiff, in order to prove his interest in the property insured, was allowed to state that he was the owner of the estate, that he bought it with his own money, and the estate was transferred to one William C. Dawley, who paid nothing, to hold for the plaintiff. This was admitted, against the objection of the defendant, who claimed that the proof of interest should be by deed or record only. The plaintiff did not propose to prove that the legal estate was vested in him, that being conceded to be in Dawley, but to show that in equity he had a right to the premises against the holder of the title at law. To do this, the evidence offered and received was pertinent and necessary, and so properly received.
The defendant put in evidence from the records of the town of West Greenwich, that the estate was, on the 17th of March, 1866, conveyed to said Dawley by one Amos R. Sweet, who had the legal title to the same at the time the policy was originally made, February 17, 1866. Prior to that date, Sweet had made an oral contract with the plaintiff to sell to him the premises; the plaintiff had paid part of the consideration, and had been let into possession, under said contract, of all the premises except the kitchen part of the house. And the defendant now claims that the verdict should be set aside, because, as he says, upon thisstatement of facts, the plaintiff cannot recover.
Were we trying the right of the parties by an agreed statement of facts, the question propounded by the defendant might arise. But the statement here is a statement of the evidence merely. All that evidence has been submitted to the jury as was necessary. And we cannot treat this as an agreed statement, or as the facts in the case, without first setting aside the verdict or treating it as annulled. That the finding of the jury as to the interest of the plaintiff, or when it occurred, is against the evidence submitted to them, is not averred or suggested.
As a ground for a new trial, it is objected that the court refused to charge, upon the defendant's request, that the plaintiff had no insurable interest in the building at the time of effecting *Page 417 
this insurance. This instruction the judge could not give without taking from the jury all the testimony and himself weighing it, and this he very properly refused to do.
But it is said again, by way of objection, that the judge erroneously charged the jury, that if they were satisfied that the plaintiff had contracted for the purchase and had paid part of the purchase money, and been let into possession of the premises, he had an equitable interest, which was insurable, and could recover.
That an equitable interest is an insurable interest will not be questioned. An equity of redemption is insurable. A person in possession as owner under a valid and subsisting contract for the purchase, has such an interest. Columbian Ins. Co. v.Lawrence, 2 Pet. 25; Elmer Ins. Co. v. Tyler, 16 Wend. 385; Angell on Fire and Life Insurance, § 66.
The contract was in writing in those cases, and within the statute of frauds, valid and subsisting contracts, giving the purchaser a right to enforce performance. Such a contract not in writing, would not of itself give a purchaser this right to compel performance, and so would not give him an equitable interest, one to be enforced in equity. If, however, a parol contract for purchase has been performed in part, so that it is against conscience for the other party to insist on the want of a writing as a bar to the party seeking relief, a court of equity will still enforce the agreement, and in every case where it would operate as a fraud upon the party so to insist.
Such a case, it is held in some cases, is one where the vendor is let into possession of the estate; and it is said that the acknowledged possession of a stranger to land of another is not explicable, except on the supposition of an agreement, and so such ruling is regarded as a consequence of contract or tenure. 3 Lead. Cases in Equity, 723. Otherwise, the entry would be a trespass, and the party liable to suit and accountable for the profits. It is still stronger if, beside the acknowledged possession, some portion or all of the consideration has been paid. In such case, the purchaser has the right to specific performance, a right to the estate in equity. *Page 418 
The judge, then, did not err in leaving to the jury the question of fact, if the plaintiff had gone into possession under a parol agreement for the purchase, and had paid part of the purchase money, and directing them, that if they so found upon the evidence, the plaintiff had an insurable interest in the premises.
Leton Hopkins, a witness produced by the plaintiff, not being an expert, was asked what it would cost to put the building burnt, or such a building, there? The question was objected to, and the objection overruled, and he answered, that it had cost $4,000 to put such a one there forty years ago. However objectionable the question may have been, of the answer as given this cannot be said. He gave no opinion, but stated the actual cost of such a building many years ago.
It is also alleged as error, and a ground for new trial, that the court misdirected the jury in relation to the amount of loss. By the terms of the policy, the loss or damage was to be estimated "according to the true and actual cash value of the property at the time the same shall happen." The direction to the jury was, that they "must decide upon the cash value as distinguished from the cost of new, but might use the former sales and the cost of new buildings as elements for estimating the cash value."
Another ground for new trial is, that the verdict as to the amount of loss is against the evidence upon that point. If by this be meant that the evidence shows that there was no loss and no damage, it is contradicted by the defendant's own statement, which shows a loss of $500 or more. But if it be meant that the loss is clearly shown by the evidence to be less than the amount found by the jury, then the defendant's objection falls properly under the next and last ground for new trial, viz., that the damages are excessive and unreasonable.
No direct evidence was offered by either party, of the present cash value of the property. No question was asked of any witness what his opinion of its value was. But, on the part of the defendant, it was attempted to be shown by the price paid by the plaintiff for the estate with the buildings upon it, and the price he received on the sale of what remained after the fire. *Page 419 
The plaintiff offered in evidence the cost of the building when built, forty years ago, and the amount required to build such a building now; and the jury were left to determine from this testimony what was the cash value at the time of the fire, comparing what it did cost with what it would cost now, and what the estate brought now that it was old.
We are not able to say where between these extremes the true value may be, but think the jury were better judges of that than ourselves, and are probably near the correct amount, and certainly as near as we could get.
New trial refused.